DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/18/20 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-4838385A (IDS) (hereafter JP 385) in view of Matsushita et al. (WO 2015/045299A) hereafter Matsushita).  Note that for sake of convenience the citations of WO 2015/045299A have been made with respect to US 2016/0228981A1 which is the English equivalent.

JP ‘385 does not teach heating at least one of the steel sheets using heating means provided in front of the rotary tool on the one surface side that moves in the welding direction, wherein, when a region of a surface of the steel sheet whose surface temperature T.sub.S(.degree. C.) is increased to T.sub.S.gtoreq.0.8.times.T.sub.A1 (T.sub.A1 is described in Formula (1) below) by the heating is defined as a heated region, a minimum distance between the rotary tool and the heated region on the surface of the steel sheet is equal to or smaller than a diameter of the shoulder of the rotary tool, and an area of the heated region on the surface of the steel sheet is equal to or smaller than an area of a maximum diameter part of the pin of the rotary tool, T.sub.A1(.degree. C.)=723-10.7[% Mn]-16.9[% Ni]+29.1[% Si]+16.9[% Cr]+290[% As]+6.38[% W] (1), where [% M] represents a content (mass %) of an M element in the steel 
However, Matsushita teaches heating at least one of the steel sheets using heating means provided in front of the rotary tool on the one surface side that moves in the welding direction, wherein, when a region of a surface of the steel sheet whose surface temperature T.sub.S(.degree. C.) is increased to T.sub.S.gtoreq.0.8.times.T.sub.A1 (T.sub.A1 is described in Formula (1) below) by the heating is defined as a heated region, a minimum distance between the rotary tool and the heated region on the surface of the steel sheet is equal to or smaller than a diameter of the shoulder of the rotary tool, and an area of the heated region on the surface of the steel sheet is equal to or smaller than an area of a maximum diameter part of the pin of the rotary tool, T.sub.A1(.degree. C.)=723-10.7[% Mn]-16.9[% Ni]+29.1[% Si]+16.9[% Cr]+290[% As]+6.38[% W] (1), where [% M] represents a content (mass %) of an M element in the steel sheet used as the workpiece, and if the M element is not contained, [% M] is 0; and wherein, when a depth of a region that extends from the surface of the steel sheet in the heated region in a thickness direction and has a temperature T.sub.D(.degree. C.) satisfying T.sub.D.gtoreq.0.8.times.T.sub.A1 (T.sub.A1 is described in Formula (1) below) is defined as a depth D of the heated region, the depth D of the heated region is 100% of a thickness t of the steel sheet, T.sub.A1(.degree. C.)=723-10.7[% Mn]-16.9[% Ni]+29.1[% Si]+16.9[% Cr]+290[% As]+6.38[% W] (1), where [% M] represents a content (mass %) of an M element in the steel 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the heating of Matsushita in the friction still welding process of JP 385 in order to precisely control the surface temperature of the workpieces being welded.
With respect to claim 2, JP 385 teaches wherein pin lengths of the pins of both the facing rotary tools are the same (figures; and paragraphs 31, 62, 63, and 119-121). 
With respect to claim 3, JP 385 teaches wherein, for pin lengths of the pins of both the facing rotary tools, the pin length of the pin of the rotary tool on the one surface side is smaller than the pin length of the pin of the rotary tool on the other surface side. 
With respect to claim 5, JP 385 teaches wherein a rotation direction of the rotary tool on the one surface side is opposite to a rotation direction of the rotary tool on the other surface side (paragraphs 43, 54, 198, and 205).
With respect to claim 8, Matsushita teaches providing rear heating means behind the rotary tool that moves in the welding direction, and heating a welded part of the steel sheets with the rear heating means (paragraphs 47, 64, and 90-94).
With respect to claim 9, Matsushita teaches providing cooling means behind the rotary tool and behind the rear heating means, and cooling the welded part of the steel sheets with the cooling means (paragraphs 46, 64, 67, and 88-94).
With respect to claim 10, Matsushita teaches providing cooling means behind the rotary tool that moves in the welding direction, and cooling a welded part of the steel sheets with the cooling means (paragraph 93).
With respect to claim 11, Matsushita teaches providing rear reheating means behind the rotary tool that moves in the welding direction and behind the cooling means, and reheating the welded part of the steel sheets with the rear reheating means (paragraphs 91 and 108). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 385 and Matsushita as applied to claim 1 above, and further in view of Kolbeck et al. (US 2010/0258612A1) (hereafter Kolbeck).
With respect to claim 12, JP 385 and Matsushita do not explicitly teach wherein surfaces of the rotary tools are formed of a material having a kinetic friction coefficient with respect to the steel sheets being larger than 0.6. However, Kolbeck teaches a tungsten carbide friction stir welding tool for the welding of steels (abstract; and paragraphs 9 and 30-36).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the WC friction stir welding tool of Kolbeck in the collective process of JP 385 and Matsushita in order to generate the desired amount of friction while maintaining the service life of the tool. 

Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive.
The applicant argues that the depth D of the heated region is preferably 100% of the thickness of the steel sheet. This is because plastic flow is maximally accelerated by setting the depth D of this heated region to 100% of the thickness of the steel sheet, which is advantageous in reducing the load on the rotary tool and increasing the welding speed. In the conventional technology of pressing the rotary tool on the same surface side as the heating means of the preheating process and performing welding, the side opposite to the side which is provided with the heating means of the preheating process and on which the rotary tool is pressed is required to be supported by a support body having a hardness equal to or higher than that of the steel sheet. In contrast, by setting the depth D to 100% of the thickness of the steel sheet, the support by the support body is not required.  Matsushita fails to disclose, teach, or suggest a depth of the heated region being 100% of a thickness of the steel sheet. 

“The depth D of the heating region is preferably 30% or more of the thickness of steel sheets or plates. This is because by setting the depth D of the heating region to 30% or more of the thickness of the steel sheets or plates, the plastic flow is further facilitated. By doing so, it is more advantageous in reducing the load on the rotational tool and increasing the welding rate. More preferably, the depth D is 50% or more of the thickness of the steel sheets or plates.” (Emphasis added by the examiner).
The applicant also argues that to the contrary, Matsushita teaches that the depth of the heated region is 90% or less. See Matsushita at H 35. In fact, Matsushita teaches awav from creating a heated region with a depth of greater than 90%: "if the depth D of the heating region exceeds 90% of the total thickness of the steel sheet, the heating is excessive and there is a concern that the microstructure may change." See Matsushita at H 35. Matsushita is therefore different from claim 1, which requires the depth of the heated region to be 100% of a thickness t of the steel sheet.
The examiner respectfully disagrees.  Paragraph [0084] of Matsushita explicitly states that:
“However, if the depth D of the heating region exceeds 90% of the thickness of the steel sheets or plates, the heating becomes excessive and concerns of changes in the microstructure will arise. Therefore, the depth D of the heating region is preferably 90% or less of the thickness of the steel sheets or plates.”
The teaching of “preferably 90% or less” does not preclude the artisan from heating to a depth between 91-100%.  In other words, the microstructural concerns that may arise do not limit the explicitly taught range of 30% or more.  In fact, another artisan may consider those microstructural concerns to be advantageous.  Accordingly, there is no conclusive “teaching 

Prior Art
Kou et al. (US 2006/0086707A1) describes the benefits of preheating a workpiece throughout its entire thickness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KILEY S STONER/Primary Examiner, Art Unit 1735